Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the specification is withdrawn based on the amendment to the title filed on 7/28/2021.
The 35 U.S.C. §112 rejection is withdrawn based on the amendment filed on 7/28/2021.
Applicant’s arguments filed on 7/28/2021, with respect to particularly aspects of the invention have been fully considered and are persuasive.   In particular, Applicant’s arguments starting in the last paragraph of page 7 in the Remarks/Arguments with regard to the mathematical model and the physical model being independent and having no dependencies is not taught by the applied prior art to Zhao et al.  This aspect of the invention has been expressly incorporated into independent claim 1 by the Examiner’s Amendment below.  Therefore, the 35 U.S.C. §102(a)(2) rejection of claims 1-3, 5 and 6 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Joseph Zennamo (Reg. No. 71,579) on 9/7/2021.
The application has been amended as follows to claims 1 and 4: 

    PNG
    media_image1.png
    649
    591
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    279
    608
    media_image2.png
    Greyscale


Reasons for Allowance
Claims 1-7 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 1, as highlighted in figures 1 and 3 of the disclosure.
The closest discovered prior art is US Pat. Pub. No. 2018/0299862 to Zhao et al.  Zhao teaches having both a physical model (fig. 3A:302) and a mathematical model (fig. 3A:304) that detects for abnormalities (fig. 2B) and can update the models (fig. 3A:308).  However, the physical model and mathematical model have dependencies, where the mathematical model (fig. 2B:267) depends on the results of the physical model (fig. 2B: 268), counter to the claimed invention.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125